UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6359



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TIMOTHY ADAMS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle District
of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr., Chief
District Judge. (6:94-cr-00302-NCT)


Submitted: June 22, 2006                        Decided: June 30, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Adams, Appellant Pro Se. Michael Francis Joseph, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

            Timothy Adams seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying his

Fed. R. Civ. P. 60(b) motion for reconsideration of the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000); Reid

v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).            A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by the district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El   v.   Cockrell,   537   U.S.   322,   336-38   (2003);   Slack   v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).    We have independently reviewed the record and

conclude    that   Adams     has   not    made   the   requisite     showing.

Accordingly, we deny Adams’ motion for appointment of counsel, deny

a certificate of appealability, and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED

                                   - 2 -